EXHIBIT 10.47
 
ACORN FACTOR, INC.


SUBSCRIPTION AGREEMENT


The undersigned (hereinafter “Subscriber”) hereby confirms its subscription for
the purchase of a 10% Convertible Redeemable Subordinated Debenture, convertible
into shares of common stock, par value $.01 per share, (“Common Stock”), of
ACORN FACTOR, INC., a Delaware corporation (the “Company”), at a price of $3.80
per share (the “Debenture”), and warrants exercisable for Common Stock
(“Warrants”), on the terms described below


Capitalized terms used and not otherwise defined herein shall have the meanings
set forth for such terms in the Company’s Confidential Private Placement
Memorandum, dated March 8, 2007 (as amended or supplemented, and together with
all documents and exhibits thereto, the “Memorandum”). The Debentures, Warrants
(and shares issuable upon the respective conversion and exercise of the
Debentures (“Debenture Shares”) and Warrants (“Warrant Shares”)) are sometimes
referred to collectively herein as the “Securities.”


In connection with this subscription, Subscriber and the Company agree as
follows:


1. Purchase and Sale of the Debenture with Warrants.


   (a) The Company hereby agrees to issue and to sell to Subscriber, and
Subscriber hereby agrees to purchase from the Company, the Debenture in the
principal amount set forth on the signature page hereto (the “Principal
Amount”). The Company further agrees to issue to Subscriber a Warrant
exercisable for a term of five years from the date of issuance for an amount of
Common Stock equal to 25% of the number of Shares obtained by dividing the
Principal Amount of the Debenture by the conversion price, $3.80. The exercise
price of the Warrants shall be equal to $4.50 per share (the “Exercise Price”).
Upon acceptance of this Subscription Agreement by the Company, the Company shall
issue and deliver to Subscriber a Debenture evidencing the Principal Amount, and
a warrant certificate evidencing the applicable number of Warrants subscribed
for, against payment in U.S. Dollars of the Principal Amount.


(b) Subscriber has hereby delivered and paid concurrently herewith the aggregate
purchase price (the “Purchase Price”) set forth on the signature page hereof
required to purchase the Debenture and Warrants subscribed for hereunder which
amount has been paid in U.S. Dollars by cash, wire transfer or check of
immediately available funds. The minimum Debenture principal amount denomination
is $25,000.


(c) Subscriber understands and acknowledges that this subscription is part of a
proposed placement by the Company of Common Stock and Warrants, which offering
is being made on a “best efforts” basis for a minimum of $2,000,000 of gross
proceeds (the “Minimum Offering”) and up to $6,000,000 of gross proceeds (the
“Maximum Offering”). The Maximum Offering is subject to an increase of 15% (or
$950,000 (the “Overallotment Amount”))
upon the agreement of the Company and the Placement Agent (as defined below) for
an aggregate Maximum Offering of $6,950,000 During the period of the Offering,
which period shall commence on the date of the Memorandum and shall expire at
3:00 p.m., New York time, on March 30, 2007; provided however, that if the
Minimum Offering has not been deposited into escrow on or before March 30, 2007,
the Company and Placement Agent may agree to extend the Offering until April 16,
2007, and provided further that if subscriptions representing the Minimum
Offering have been deposited into escrow on or before March 30, 2007, or April
16, 2007, as the case may be, then the offering period may be extended at the
option of the Placement Agent until May 30, 2007. Such period, as the same may
be so extended, shall hereinafter be referred to as the “Offering Period.”
During the Offering Period funds will be held in an escrow account established
by the Company and the Placement Agent with Signature Bank, and released at the
discretion of the Company and the Placement Agent from time to time. If a
subscription is not accepted, whether in whole or in part, the subscription
funds held therein will be returned to the investor without interest or
deduction.
 

--------------------------------------------------------------------------------


 
2. Covenants, Representations and Warranties of Subscriber. Subscriber covenants
with, represents and warrants to, the Company and Placement Agent as follows:


(a) Subscriber is an “accredited investor” as defined by Rule 501 under the
Securities Act of 1933, as amended (the “Act”), and Subscriber is capable of
evaluating the merits and risks of Subscriber’s investment in the Company and
has the capacity to protect Subscriber’s own interests.


(b) Subscriber understands that the Securities are not presently registered, but
Subscriber is entitled to certain rights with respect to the registration of the
Debenture Shares and Warrant Shares (in accordance with Section 5 below).
Subscriber further understands that the Debentures and Warrants are redeemable
and callable, respectively, by the Company upon the terms as described in the
Memorandum, and that the redemption by the Company may occur at time when the
subscriber may be unable, due to his own personal financial condition, to
exercise the Warrants or, due to the then-current market price of the Common
Stock, the Subscriber may not find it in his or her interest to convert the
Debentures or exercise the Warrants.


(c) Subscriber is purchasing the Securities for investment purposes and not with
a view to distribution or resale, nor with the intention of selling,
transferring or otherwise disposing of all or any part thereof for any
particular price, or at any particular time, or upon the happening of any
particular event or circumstances, except selling, transferring, or disposing
the Securities in full compliance with the applicable provisions of the Act, the
rules and regulations promulgated thereunder, and applicable state securities
laws.


(d) Subscriber acknowledges that the Securities must be held indefinitely unless
subsequently registered under the Act or unless an exemption from such
registration is available. Subscriber is aware of the provisions of Rule 144
promulgated under the Act which permit limited resale of common stock purchased
in a private placement subject to the satisfaction of certain conditions,
including, among other things, the existence of a public market for the common
stock, the availability of certain current public information about the Company,
the resale occurring not less than one year after a party has purchased and paid
for the security to be sold, the sale being effected through a “broker’s
transaction” or in transactions directly with a “market maker” and the number of
shares of common stock being sold during any three-month period not exceeding
specified limitations.
 
2

--------------------------------------------------------------------------------


 
(e) Subscriber acknowledges that Subscriber has had the opportunity to ask
questions of, and receive answers from the Company or any person acting on its
behalf concerning the Company and its business and to obtain any additional
information, to the extent possessed by the Company (or to the extent it could
have been acquired by the Company without unreasonable effort or expense)
necessary to verify the accuracy of the information received by Subscriber. In
connection therewith, Subscriber acknowledges that Subscriber has had the
opportunity to discuss the Company’s business, management and financial affairs
with the Company’s management or any person acting on its behalf. Subscriber has
received and reviewed the Memorandum, and all the information that it desires.
Without limiting the generality of the foregoing, Subscriber has been furnished
with or has had the opportunity to acquire, and to review: (i) copies of all of
the Company’s publicly available documents, and (ii) all information that it
desires with respect to the Company’s business, management, financial affairs
and prospects. In determining whether to make this investment, Subscriber has
relied solely on Subscriber’s own knowledge and understanding of the Company and
its business based upon the Memorandum and any other information furnished to
Subscriber in writing. Subscriber understands that no person has been authorized
to give any information or to make any representations which were not furnished
pursuant to this paragraph and Subscriber has not relied on any other
representations or information.


(f) Subscriber has all requisite legal and other power and authority to execute
and deliver this Subscription Agreement and to carry out and perform
Subscriber’s obligations under the terms of this Subscription Agreement. This
Subscription Agreement constitutes a valid and legally binding obligation of
Subscriber, enforceable in accordance with its terms, and subject to laws of
general application relating to bankruptcy, insolvency and the relief of debtors
and rules of law governing specific performance, injunctive relief or other
general principals of equity, whether such enforcement is considered in a
proceeding in equity or law.


(g) Subscriber has carefully considered and has discussed with the Subscriber’s
professional legal, tax, accounting and financial advisors, to the extent the
Subscriber has deemed necessary, the suitability of this investment and the
transactions contemplated by this Subscription Agreement for the Subscriber’s
particular federal, state, local and foreign tax and financial situation and has
determined that this investment and the transactions contemplated by this
Subscription Agreement are suitable for the Subscriber. Subscriber relies solely
on such advisors and not on any statements or representations of the Company or
any of its agents. Subscriber understands that Subscriber (and not the Company)
shall be responsible for Subscriber’s own tax liability that may arise as a
result of this investment or the transactions contemplated by this Subscription
Agreement.


(h) Subscriber acknowledges (i) that each Debenture and its associated Warrants
are an “investment unit” within the meaning of Section 1273(c)(2) of the
Internal Revenue Code of 1986, as amended (the “Code”) and (ii) that, as
described in the Memorandum, the Debenture is being issued at an “original issue
discount” within the meaning Code.
 
3

--------------------------------------------------------------------------------


 
(i) The information provided by the Subscriber in the Confidential Purchaser
Questionnaire accompanying this Subscription Agreement does not contain any
untrue statement of a material fact or omit any material fact concerning
Subscriber.


(j) There are no actions, suits, proceedings or investigations pending against
Subscriber or Subscriber’s properties before any court or governmental agency
(nor, to Subscriber’s knowledge, is there any threat thereof) which would impair
in any way Subscriber’s ability to enter into and fully perform Subscriber’s
commitments and obligations under this Subscription Agreement or the
transactions contemplated hereby.


(k) The execution, delivery and performance of and compliance with this
Subscription Agreement and the issuance of the Securities will not result in any
material violation of, or conflict with, or constitute a material default under,
any of Subscriber’s articles of incorporation or bylaws, if applicable, or any
of Subscriber’s material agreements nor result in the creation of any mortgage,
pledge, lien, encumbrance or charge against any of the assets or properties of
Subscriber or the Securities.


(l) Subscriber acknowledges that the Securities are speculative and involve a
high degree of risk and that Subscriber can bear the economic risk of the
purchase of the Securities, including a total loss of its investment.


(m) Subscriber acknowledges that it has carefully reviewed the Memorandum and
considered the risk factors discussed in the “Risk Factors” section prior to
making an investment decision.
 
(n) Subscriber recognizes that no federal, state or foreign agency has
recommended or endorsed the purchase of the Securities. Subscriber is not being
represented by counsel to the Company or the Placement Agent and has been
instructed to obtain independent advice regarding the Offering and the making of
this investment.


(o) Subscriber is aware that the Securities when issued will be “restricted
securities” as that term is defined in Rule 144 of the general rules and
regulations under the Act.


(p) Subscriber understands that any and all certificates representing the
Securities and any and all securities issued in replacement thereof or in
exchange therefore shall bear the following legend or one substantially similar
thereto, which Subscriber has read and understands:


“THE SECURITIES REPRESENTED HEREBY HAVE NOT BEEN REGISTERED UNDER THE SECURITIES
ACT OF 1933, AS AMENDED, OR ANY STATE SECURITIES LAWS AND NEITHER THE SECURITIES
NOR ANY INTEREST THEREIN MAY BE OFFERED, SOLD, TRANSFERRED, PLEDGED OR OTHERWISE
DISPOSED OF EXCEPT PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT UNDER SUCH
ACT OR SUCH LAWS OR AN EXEMPTION FROM REGISTRATION UNDER SUCH ACT AND SUCH LAWS
WHICH, IN THE OPINION OF COUNSEL FOR ACORN FACTOR, INC., IS AVAILABLE.”


4

--------------------------------------------------------------------------------


 
(q) Because of the restrictions imposed on resale, Subscriber understands that
the Company shall have the right to note stop-transfer instructions in its stock
transfer records, and that the Company intends to do so. Any sales, transfers,
or any other dispositions of the Securities by Subscriber, if any, will be in
compliance with the Act.


(r) Subscriber acknowledges that Subscriber has such knowledge and experience in
financial and business matters that he is capable of evaluating the merits and
risks of an investment in the Securities and of making an informed investment
decision.


(s) Subscriber represents that: (i) Subscriber is able to bear the economic
risks of an investment in the Securities and to afford the complete loss of the
investment, and (ii) (A) Subscriber could be reasonably assumed to have the
capacity to protect its own interests in connection with this subscription; or
(B) Subscriber has a pre-existing personal or business relationship with either
the Company or any affiliate thereof of such duration and nature as would enable
a reasonably prudent purchaser to be aware of the character, business acumen and
general business and financial circumstances of the Company or such affiliate
and is otherwise personally qualified to evaluate and assess the risks, nature
and other aspects of this subscription.


(t) Subscriber further represents that the address set forth below is its
principal residence (or, if Subscriber is a company, partnership or other
entity, the address of its principal place of business); that Subscriber is
purchasing the Securities for Subscriber’s own account and not, in whole or in
part, for the account of any other person; Subscriber is purchasing the
Securities for investment and not with a view to resale or distribution; and
that Subscriber has not formed any entity for the purpose of purchasing the
Securities.


(u) Subscriber understands that the Company and the Placement Agent shall have
the unconditional right to accept or reject this subscription, in whole or in
part, for any reason or without a specific reason, in the sole and absolute
discretion of the Company (even after receipt and clearance of Subscriber’s
funds). This Subscription Agreement is not binding upon the Company until
accepted by an authorized officer of the Company. In the event that the
subscription is rejected, Subscriber’s subscription funds will be returned
without interest thereon or deduction therefrom.


(v) In making its decision whether to make an investment in the Securities being
offered in this Offering, Subscriber is not relying upon any information other
than that contained in the Memorandum and Subscription Agreement, which
Subscriber has carefully read, or other information provided in writing by the
Company.
 
5

--------------------------------------------------------------------------------


 
(w) Subscriber represents that Subscriber is not subscribing for Securities in
this Offering as a result of any advertisement, article, notice or other
communication published in any newspaper, magazine or similar media or broadcast
over the Internet, television or radio or presented at any seminar or meeting.
 
(x) Subscriber has carefully read this Subscription Agreement and the
Memorandum, and Subscriber has accurately completed the Confidential Purchaser
Questionnaire which accompanies this Subscription Agreement.


(y) No representations or warranties have been made to Subscriber by the
Company, or any officer, employee, agent, affiliate or subsidiary of the
Company, other than the representations of the Company contained herein, and in
subscribing for the Securities the Subscriber is not relying upon any
representations other than those contained in the Memorandum or in this
Subscription Agreement.


(z) Subscriber represents and warrants, to the best of its knowledge, that other
than the Placement Agent, no finder, broker, agent, financial advisor or other
intermediary, nor any purchaser representative or any broker-dealer acting as a
broker, is entitled to any compensation in connection with the transactions
contemplated by this Subscription Agreement.


(aa) Subscriber (either directly or indirectly) : (i) has not distributed or
reproduced the Memorandum, in whole or in part, at any time, without the prior
written consent of the Company and the Placement Agent; and (ii) shall keep
confidential the existence of the Memorandum and the information contained
therein or made available in connection with any further investigation of the
Company and not use the information about the Company (including the terms of
the Offering) for any other purpose, including trading of the Company’s
securities (including any short selling or other hedging transactions), until
the terms of the Offering have been publicly disclosed.


3. Covenants, Representations and Warranties of the Company. The Company
covenants with, represents and warrants to, Subscriber as follows:


(a) The Company and its Controlled Subsidiaries, are (a) corporations duly
organized, validly existing and in good standing under the laws of their
respective states of incorporation, each have full power and authority to own or
lease all of the assets owned or leased by each of them and to conduct their
respective business as described in the Memorandum and (b) are duly qualified to
do business and in good standing as a foreign corporation in all jurisdictions
in which the nature of the activities conducted or the character of the assets
owned or leased makes such qualification necessary, except where the failure to
be so qualified would not have a material adverse effect on the Company's
presently conducted business (taken as a whole with the business of the
Controlled Subsidiaries). The term “Controlled Subsidiaries” means any
corporation or other organization in which the Company owns, directly or
indirectly, (i) an equity or other ownership interest equal to or greater than
50% or (ii) the right to vote more than 50% of the outstanding voting stock or
to elect or appoint a majority of the members of the board of directors.
 
6

--------------------------------------------------------------------------------


 
(b) The Company has all such corporate power and authority to enter into,
deliver and perform this Subscription Agreement.


(c) All necessary corporate action has been duly and validly taken by the
Company to authorize the execution, delivery and performance of this
Subscription Agreement by the Company, and the issuance and sale of the
Securities to be sold by the Company pursuant to this Subscription Agreement.
This Subscription Agreement has been duly and validly authorized, executed and
delivered by the Company and constitutes the legal, valid and binding obligation
of the Company enforceable against the Company in accordance with its terms,
except as the enforceability thereof may be limited by bankruptcy, insolvency,
reorganization, moratorium or other similar laws affecting the enforcement of
creditors’ rights generally and by general equitable principles.


(d) The Memorandum and/or information provided by the Company to the undersigned
hereof, including, without limitation, all filings of the Company filed with the
Securities and Exchange Commission under the Securities and Exchange Act of
1934, as amended (the “Exchange Act”), included therewith or filed prior to the
completion of the Offering ( collectively, “SEC Reports”) do not contain any
untrue statement of a material fact or omit to state any material fact required
to be stated therein or necessary to make the statements therein not misleading.
Except as may have been corrected or supplemented in a subsequent SEC Report, as
of their respective dates, the SEC Reports complied in all material respects
with the requirements of the Exchange Act and the rules and regulations of the
Commission promulgated thereunder. The Company has established disclosure
controls and procedures (as defined in Exchange Act Rules 13a-15(e) and
15d-15(e)) for the Company and designed such disclosure controls and procedures
to ensure that material information relating to the Company, including its
Subsidiaries, is made known to the certifying officers by others within those
entities, particularly during the period in which the Company’s most recently
filed periodic report under the Exchange Act, as the case may be, is being
prepared. The Company’s certifying officers have evaluated the effectiveness of
the Company’s controls and procedures as of the date prior to the filing date of
the most recently filed periodic report under the Exchange Act (such date, the
“Evaluation Date”).


(e) As of the date hereof there is no litigation, arbitration, claim,
governmental or other proceeding (formal or informal), or investigation pending
or to the Company's knowledge threatened, with respect to the Company, or its
respective operations, businesses, properties, or assets, except as properly
described in the Memorandum or such as individually or in the aggregate do not
now have and will not in the future have a material adverse effect upon the
operations, business, properties, or assets of the Company. The Company is not,
nor as of each closing date shall be, in violation of, or in default with
respect to, any law, rule, regulation, order, judgment, or decree, except as
properly described in the Memorandum or such as individually or in the aggregate
do not have and will not in the future have a material adverse effect upon the
operations, business, properties, or assets of the Company; nor is the Company
required to take any action in order to avoid any such violation or default
 
7

--------------------------------------------------------------------------------


 
(f) To the best of its knowledge, the Company has not infringed, is not
infringing, and has not received notice of infringement with respect to asserted
intangibles of others. To the best knowledge of the Company, none of the
patents, patent applications, trademarks, service marks, trade names and
copyrights, and licenses and rights to the foregoing presently owned or held by
the Company, materially infringe upon any like right of any other person or
entity. The Company (i) owns or has the right to use, free and clear of all
liens, charges, claims, encumbrances, pledges, security interests, defects or
other restrictions of any kind whatsoever, sufficient patents, trademarks,
service marks, trade names, copyrights, licenses and right with respect to the
foregoing, to conduct its business as presently conducted except as set forth in
the Memorandum, and (ii) except as set forth in the Memorandum, is not obligated
or under any liability whatsoever to make any payments by way of royalties, fees
or otherwise to any owner or licensee of, or other claimant to, any patent,
trademark, service mark, trade name, copyright, know-how, technology or other
intangible asset, with respect to the use thereof or in connection with the
conduct of its business as now conducted or otherwise. The Company has direct
ownership of title to all its intellectual property (including all United States
and foreign patent applications and patents), other proprietary rights,
confidential information and know-how; owns all the rights to its Intangibles as
are currently used in or have potential for use in its business.


(g) The Debentures and Warrants to be issued and sold to the undersigned as
provided in the Memorandum have been duly authorized and when issued and
delivered against payment therefor, will be validly issued, fully paid and
non-assessable and will conform to the description thereof in the Memorandum.
The Warrant Shares and the Debenture Shares have been duly authorized and when
issued and delivered upon either conversion or exercise and due payment therefor
will be validly issued, fully paid and non-assessable and will conform to the
description thereof in the Memorandum; and there are no preemptive or other
rights to subscribe for or to purchase, nor any restriction upon the voting or
transfer of, any shares of the Common Stock issuable upon exercise of the
Warrants or conversion of Debentures pursuant to the Company's certificate of
incorporation or by-laws or any agreement or other outstanding instrument to
which the Company is a party or is otherwise known to the Company. The Company
has reserved sufficient shares of Common Stock to be issued upon exercise of the
Warrants and conversion of the Debentures.


(h)  The Company, until payment in full of all principal and interest due on the
Debentures, will not pay or declare any dividends or other distributions of cash
or other assets with respect to its capital stock; provided, however, that the
Company may declare and pay a dividend or distribution to its shareholders of
its shares in its equity affiliate, Comverge, Inc., a Delaware corporation, if
and only if (i) the holders of the Warrants receive notice of the Company’s
intent to make such a dividend or distribution of Comverge shares no later than
30 days prior to the record date determined by the Board of Directors of the
Company for such dividend or distribution and (ii) there is, as of the record
date for the dividend or distribution, a registration statement which has been
declared effective by the SEC providing for the immediate resale of the shares
of Common Stock underlying the Warrants.


(i) The Company shall provide for the transfer, upon request of the Subscriber,
or removal of any legends upon the Securities, all as may be allowed in
accordance with SEC Rule 144, and provide any required opinions of counsel to
the Company’s transfer agents, at no cost to the Subscriber. The Company shall
make generally available such information as may be necessary under SEC Rule 144
to allow for the resale of Securities by the Subscriber for at least three (3)
years after the final Closing of the Offering.
 
8

--------------------------------------------------------------------------------


 
(j) The Company’s capitalization prior to the Offering is as stated in the
Memorandum, under the column titled “Actual” in the table under the caption
“Capitalization.”


(k) The outstanding options, warrants and other convertible securities of the
Company are as set forth in the Memorandum and the Company’s SEC Reports
included as exhibits to the Memorandum (collectively, the “Company Documents”).
Other than as described in the Company Documents, neither the Company nor any
subsidiary is a party to an agreement, instrument or understanding which calls
for, and no securities of the Company or any subsidiary contain provisions
relating to, the resetting or repricing of any debt or equity security
instrument of the Company or any Subsidiary. The issuance of the Securities or
the consummation of the Offering will not trigger any resetting or repricing of
any debt or equity security instrument of the Company or any Subsidiary and will
not result in any preemptive rights to acquire securities of the Company in
favor of any third party, except with respect to those certain investors, who
purchased securities pursuant to the prior private offering completed by the
Company in July, 2006.
 
(l) Neither the Company nor any of its subsidiaries are (i) in violation of its
certificate of incorporation or by-laws, (ii) to the best knowledge of the
Company, in violation of any statute, law, rule, code, administrative
regulation, ordinance, judgment, order or decree of any government, governmental
instrumentality, court, domestic or foreign, or arbitration panel or other body
applicable to it where such violation would have a material adverse effect or
(iii) to the best knowledge of the Company, in default in the performance or
observance of any obligation, agreement, covenant or condition contained in any
indenture, mortgage, deed of trust, voting agreement, voting trust agreement,
loan agreement, bond, debenture, note or other evidence of indebtedness, lease,
sublease, license agreement, contract or other agreement or instrument to which
it is a party or by which it or any of its respective properties are bound or
affected (“contracts”), where such defaults, singly or in the aggregate, would
have a material adverse effect. To the knowledge of the Company, no other party
under any contract is in default in any material respect thereunder which
affects the Company or any subsidiary.


(m) The Company and its subsidiaries (A) has paid all federal, state, local and
foreign taxes for which it is liable and has furnished all information returns
it is required to furnish pursuant to the Code, (B) has established adequate
reserves for such taxes which are not due and payable and (C) does not have any
tax deficiency or claims outstanding, proposed or assessed against it.


(n) The Company and the subsidiaries maintain a system of internal accounting
and other controls sufficient to provide reasonable assurances that: (i)
transactions are executed in accordance with management’s general or specific
authorizations, (ii) transactions are recorded as necessary to permit
preparation of reliable financial statements in conformity with United States
generally accepted accounting principles and to maintain accountability for
assets, (iii) access to assets is permitted only in accordance with management’s
general or specific authorization, and (iv) the recorded accounting for assets
is compared with existing assets at reasonable intervals and appropriate action
is taken with respect to any material differences.
 
9

--------------------------------------------------------------------------------


 
(o)  The Company is in compliance with applicable requirements of the
Sarbanes-Oxley Act of 2002 and applicable rules and regulations promulgated by
the Commission thereunder in effect as of the date of this Agreement, except
where such noncompliance could not be reasonably expected to have, individually
or in the aggregate, a material adverse effect upon the Company.


4. Indemnification. Subscriber agrees to indemnify and hold harmless the
Company, the Placement Agent, and their respective officers, directors,
employees, shareholders, agents representatives and affiliates, and any person
acting on behalf of the Company or Placement Agent, from and against any and all
damage, loss, liability, cost and expense (including reasonable attorneys’ fees)
which any of them may incur by reason of the failure by Subscriber to fulfill
any of the terms and conditions of this Subscription Agreement, or by reason of
any breach of the representations and warranties made by Subscriber herein, or
in any other document provided by Subscriber to the Company. All
representations, warranties and covenants of each of Subscriber and the Company
contained herein shall survive the acceptance of this subscription.


5. Registration Rights Granted to Subscriber. In consideration of the investment
in the Company described in this Agreement and the Memorandum, the Company
hereby grants to the Subscriber the registration rights set forth on Annex A
attached hereto.


6. Anti-Dilution Adjustments; Right of Participation.


(a)  In the event that, during the term commencing on the Closing of this
Offering and ending on a date which is 6 months after the effective date of the
registration statement required to be filed by the Company in accordance with
this Subscription Agreement (as described in Annex A), if the Company sells or
issues additional shares of Common Stock, or securities (debt and/or equity)
convertible into Common Stock, with a purchase, exercise or conversion price
(the “Share Antidilution Price”) of less than the Conversion Price (as adjusted
for stock splits, stock dividends and the like), with certain exceptions set
forth in clause (b) below, the Conversion Price of the Debentures and the
exercise price of the Warrants shall be reduced on a “full rachet basis” to the
Share Antidilution Price; provided, however, the exercise price of the Warrants
shall be reduced to 118% of the Share Antidilution Price, as provided in the
Warrants.
 
(b) The adjustments to Conversion Price and the Exercise Price as provided in
clause (a) above shall not be applicable in the following instances: (i) Common
Stock issuable or issued to employees, consultants or directors of the Company
directly or pursuant to a stock plan or other compensation arrangement which
shall be approved by the Board of Directors of the Company, (ii) capital stock,
debt instruments convertible into capital stock or warrants or options to
purchase capital stock issued in connection with bona fide acquisitions,
mergers, technology licenses or purchases, corporate partnering agreements,
joint ventures or similar transactions, the terms of which are approved by the
Board of Directors of the Company, and (ii) Common Stock issued or issuable upon
conversion of the Warrants or any other securities exercisable or exchangeable
for, or convertible into shares of Common Stock outstanding as of the date of
the Memorandum.
 
10

--------------------------------------------------------------------------------


 
(c) The Company hereby agrees that until the effectiveness of the registration
statement required to be filed in connection herewith, as described in Annex A
hereto, notwithstanding anything else to the contrary contained in this
Subscription Agreement, other than with respect to issuances provided for under
clause (b) above, it shall not issue or agree to issue any shares of its Common
Stock or securities (whether debt or equity) convertible into shares of Common
Stock with a issue, purchase or conversion price of less than the Conversion
Price of the Debentures without the written consent of Subscribers holding 75%
of the then outstanding Debentures.
 
7. Patriot Act Compliance


To induce the Company to accept the undersigned’s investment, the undersigned
hereby makes the following representations, warranties and covenants to the
Company:
 
(a)  The undersigned represents and warrants that no holder of any beneficial
interest in the undersigned’s equity securities of the Company (each a
“Beneficial Interest Holder”) and, no Related Person (in the case the
undersigned is an entity) is or will be:
 

(1)
A person or entity whose name appears on the list of specially designated
nationals and blocked persons maintained by the Office of Foreign Asset Control
from time to time;

 

(2)
A Foreign Shell Bank; or

 

(3)
A person or entity resident in or whose subscription funds are transferred from
or through an account in a Non-Cooperative Jurisdiction.

 
(b)  The undersigned represents that the bank or other financial institution
(the “Wiring Institution”) from which the undersigned’s funds will be wired is
located in a FATF Country.
 
(c)  The undersigned represents that:
 

(1)
Neither it, any Beneficial Interest Holder nor any Related Person (in the case
of the undersigned is an entity) is a Senior Foreign Political Figure, any
member of a Senior Foreign Political Figure’s Immediate Family or any Close
Associate of a Senior Foreign Political Figure; or

 

(2)
Neither it, any Beneficial Interest Holder nor any Related Person (in the case
the undersigned is an entity) is resident in, or organized or chartered under
the laws of, a jurisdiction that has been designated by the Secretary of the
Treasury under Section 311 or 312 of the USA PATRIOT Act as warranting special
measures due to money laundering concerns.

 
11

--------------------------------------------------------------------------------


 

(3)
Its investment funds do not originate from, nor will they be routed through, an
account maintained at a Foreign Shell Bank, an “offshore bank,” or a bank
organized or chartered under the laws of a Non-Cooperative Jurisdiction.

 
(d) Form purposes of this Section 7, the following definitions shall apply;
 
Close Associate: With respect to a Senior Foreign Political Figure, a person who
is widely and publicly known internationally to maintain an unusually close
relationship with the Senior Foreign Political Figure, and includes a person who
is in a position to conduct substantial domestic and international financial
transactions on behalf of the Senior Foreign Political Figure.
 
FATF: The Financial Action Task Force on Money Laundering.
 
FATF Country: A country that is a member of FATF. As of September 1, 2003, the
countries which are members of FATF are: Argentina; Australia; Austria; Belgium;
Brazil; Canada; Denmark; Finland; France; Germany; Greece; Hong Kong; Iceland;
Ireland; Italy; Japan; Luxembourg; Mexico; Kingdom of the Netherlands; New
Zealand; Norway; Portugal; Singapore; South Africa; Spain; Sweden; Switzerland;
Turkey; United Kingdom and United States. For a current list of FATF members see
http://www1.oecd.org/fatf/Members_en.htm.
 
Foreign Bank: An organization that (i) is organized under the laws of a country
outside the United States; (ii) engages in the business of banking; (iii) is
recognized as a bank by the bank supervisory or monetary authority of the
country of its organization or principal banking operations; (iv) receives
deposits to a substantial extent in the regular course of its business; and (v)
has the power to accept demand deposits, but does not include the U.S. branches
or agencies of a foreign bank.
 
Foreign Shell Bank: A Foreign Bank without a Physical Presence in any country,
but does not include a Regulated Affiliate.
 
Government Entity: Any government or any state, department or other political
subdivision thereof, or any governmental body, agency, authority or
instrumentality in any jurisdiction exercising executive, legislative,
regulatory or administrative functions of or pertaining to government.
 
Immediate Family: With respect to a Senior Foreign Political Figure, typically
includes the political figure’s parents, siblings, spouse, children and in-laws.
 
Non-Cooperative Jurisdiction: Any foreign country or territory that has been
designated as non-cooperative with international anti-money laundering
principles or procedures by an intergovernmental group or organization, such as
FATF, of which the United States is a member and with which designation the
United States representative to the group or organization continues to concur.
See http://www1.oecd.org/fatf/NCCT_en.htm for FATF’s list of non-cooperative
countries and territories.
 
12

--------------------------------------------------------------------------------


 
Physical Presence: A place of business that is maintained by a Foreign Bank and
is located at a fixed address, other than solely a post office box or an
electronic address, in a country in which the Foreign Bank is authorized to
conduct banking activities, at which location the Foreign Bank: (a) employs one
or more individuals on a full-time basis; (b) maintains operating records
related to its banking activities; and (c) is subject to inspection by the
banking authority that licensed the Foreign Bank to conduct banking activities.
 
Publicly Traded Company: An entity whose securities are listed on a recognized
securities exchange or quoted on an automated quotation system in the U.S. or
country other than a Non-Cooperative Jurisdiction or a wholly-owned subsidiary
of such an entity.
 
Qualified Plan: A tax qualified pension or retirement plan in which at least 100
employees participate that is maintained by an employer that is organized in the
U.S. or is a U.S. Government Entity.
 
Regulated Affiliate: A Foreign Shell Bank that: (a) is an affiliate of a
depository institution, credit union, or Foreign Bank that maintains a Physical
Presence in the U.S. or a foreign country, as applicable; and (b) is subject to
supervision by a banking authority in the country regulating such affiliated
depository institution, credit union, or Foreign Bank.
 
Related Person: With respect to any entity, any interest holder, director,
senior officer, trustee, beneficiary or grantor of such entity; provided that in
the case of an entity that is a Publicly Traded Company or a Qualified Plan, the
term “Related Person” shall exclude any interest holder holding less than 5% of
any class of securities of such Publicly Traded Company and beneficiaries of
such Qualified Plan.
 
Senior Foreign Political Figure: A senior official in the executive,
legislative, administrative, military or judicial branches of a non-U.S.
government (whether elected or not), a senior official of a major non-U.S.
political party, or a senior executive of a non-U.S. government-owned
corporation. In addition, a Senior Foreign Political Figure includes any
corporation, business or other entity that has been formed by, or for the
benefit of, a Senior Foreign Political Figure.
 
USA PATRIOT Act: The Uniting and Strengthening America by Providing Appropriate
Tools Required to Intercept and Obstruct Terrorism (USA PATRIOT Act) Act of 2001
(Pub. L. No. 107-56).


8. Miscellaneous.


(a) Subscriber agrees not to transfer or assign this Subscription Agreement or
any of Subscriber’s interest herein and further agrees that the transfer or
assignment of the Securities acquired pursuant hereto shall be made only in
accordance with all applicable laws.
 
13

--------------------------------------------------------------------------------


 
(b) Subscriber agrees that Subscriber cannot cancel, terminate, or revoke this
Subscription Agreement or any agreement of Subscriber made hereunder, and this
Subscription Agreement shall survive the death or legal disability of Subscriber
and shall be binding upon Subscriber’s heirs, executors, administrators,
successors, and permitted assigns.


(c) This Subscription Agreement constitutes the entire agreement among the
parties hereto with respect to the subject matter hereof and may be amended only
by a written execution by all parties.


(d) Subscriber acknowledges that it has been advised to consult with its own
attorney regarding this subscription and Subscriber has done so to the extent
that Subscriber deems appropriate. Subscriber understands and agrees that
Subscriber has not been represented in this transaction by counsel to the
Company or the Placement Agent.


(e) Any notice or other document required or permitted to be given or delivered
to the Subscriber shall be in writing and sent: (i) by registered or certified
mail with return receipt requested (postage prepaid) or (ii) by a recognized
overnight delivery service (with charges prepaid).
 
If to the Company, at:
 
403 Marsh Lane
Wilmington, DE 19804
Attn.: John A. Moore, Chief Executive Officer 


If to the Subscriber, at its address set forth on the signature page to this
Subscription Agreement, or such other address as it shall have specified to the
Company in writing, with a copy (which shall not constitute notice) to each of
the following:


If to First Montauk Securities Corp. at:


Parkway 109 Office Center
Red Bank, New Jersey 07701
Tel No.: 732-842-4700
Attn: Director of Corporate Finance


(f) Failure of the Company to exercise any right or remedy under this
Subscription Agreement or any other agreement between the Company and the
Subscriber, or otherwise, or delay by the Company in exercising such right or
remedy, will not operate as a waiver thereof. No waiver by the Company will be
effective unless and until it is in writing and signed by the Company.


(g) This Subscription Agreement shall be enforced, governed and construed in all
respects in accordance with the laws of the State of New York, as such laws are
applied by the New York courts except with respect to the conflicts of law
provisions thereof, and shall be binding upon the Subscriber, the Subscriber’s
heirs, estate, legal representatives, successors and assigns and shall inure to
the benefit of the Company, its successors and assigns.
 
14

--------------------------------------------------------------------------------


 
(h) Any legal suit, action or proceeding arising out of or relating to this
Subscription Agreement or the transactions contemplated hereby shall be
instituted exclusively in New York, New York, or in the United States District
Court for the Southern District of New York (the “New York Courts”). The parties
hereto hereby: (i) waives any objection which they may now have or hereafter
have to the venue of any such suit, action or proceeding, and (ii) irrevocably
consents to the jurisdiction of the New York Courts in any such suit, action or
proceeding. The parties further agree to accept and acknowledge service of any
and all process which may be served in any such suit, action or proceeding in
the New York Courts and agree that service of process upon a party mailed by
certified mail to such party’s address shall be deemed in every respect
effective service of process upon such party in any such suit, action or
proceeding.


(i) If any provision of this Subscription Agreement is held to be invalid or
unenforceable under any applicable statute or rule of law, then such provision
shall be deemed modified to conform to such statute or rule of law. Any
provision hereof that may prove invalid or unenforceable under any law shall not
affect the validity or enforceability of any other provisions hereof.


(j)  The parties understand and agree that money damages would not be a
sufficient remedy for any breach of the Subscription Agreement by the Company or
the Subscriber and that the party against which such breach is committed shall
be entitled to equitable relief, including injunction and specific performance,
as a remedy for any such breach. Such remedies shall not be deemed to be the
exclusive remedies for a breach by either party of the Subscription Agreement
but shall be in addition to all other remedies available at law or equity to the
party against which such breach is committed.


(k) All pronouns and any variations thereof used herein shall be deemed to refer
to the masculine, feminine, singular or plural, as identity of the person or
persons may require.


(l) This Subscription Agreement may be executed in counterparts and by
facsimile, each of which shall be deemed an original, but all of which shall
constitute one and the same instrument.


Notwithstanding anything else contained in this Subscription Agreement or the
Memorandum, each prospective investor (and its employees, representatives or
other agents) and the Company may disclose to any and all persons, without
limitation of any kind, the tax treatment and tax structure (as such terms are
used in Sections 6011, 6111 and 6112 of the Code and the Treasury Regulations
promulgated thereunder) of the undersigned subscribers investment in the Company
and any transactions entered into by the Company and all materials of any kind
(including opinions or other tax analyses) that are provided to such prospective
investor relating to such tax treatment and tax structure; provided that no
prospective investor or its employees, representatives or agents shall disclose
any information for which nondisclosure is reasonably necessary in order to
comply with U.S. securities laws; and provided further that this authorization
is not intended to permit disclosure of any term or detail not relevant to the
tax treatment or the tax structure of the Company, the Offering or transactions
entered into by the parties hereto.
 
15

--------------------------------------------------------------------------------


 
The undersigned understands and agrees that this authorization to disclose such
tax treatment and tax structure is not intended to permit disclosure of any
other information including (without limitation) (i) any portion of any
materials to the extent not related to the tax treatment or tax structure of the
Company, the Offering or transactions entered into by the undersigned and the
Company, (ii) the identities of any investors in the Offering or (iii)  any
other term or detail not relevant to the tax treatment or the tax structure of
the Partnership or transactions entered into by it.
 
[Signature Pages Follow]
 
16

--------------------------------------------------------------------------------


 
Signature Page for Individuals:


IN WITNESS WHEREOF, Subscriber has caused this Subscription Agreement to be
executed as of the date indicated below.
 

         $  
 $
 

--------------------------------------------------------------------------------

Purchase Price (Same as Principal Amount)
 

--------------------------------------------------------------------------------

Principal Amount of Debenture
     

--------------------------------------------------------------------------------

Print or Type Name
 

--------------------------------------------------------------------------------

Print or Type Name (Joint-owner)
           

--------------------------------------------------------------------------------

Signature
 

--------------------------------------------------------------------------------

Signature (Joint-owner)
           

--------------------------------------------------------------------------------

Date
 

--------------------------------------------------------------------------------

Date (Joint-owner)
           

--------------------------------------------------------------------------------

Social Security Number
 

--------------------------------------------------------------------------------

Social Security Number (Joint-owner)
   

--------------------------------------------------------------------------------

     

--------------------------------------------------------------------------------

           

--------------------------------------------------------------------------------

Address
 

--------------------------------------------------------------------------------

Address (Joint-owner)
           
_______ Joint Tenancy
    ______ Tenants in Common

 
Wiring Instructions:
 

 
Bank Name:
Signature Bank
 
ABA #:
026013576
 
Tel Number
646-822-1361
 
Address
261 Madison Avenue, New York, New York 10016
 
Acct #:
1500836071  
Acct. Name:
Signature Bank as Escrow Agent for Acorn Factor, Inc.
 
Reference
 


 
S-1

--------------------------------------------------------------------------------


 
Signature Page for Partnerships, Corporations or Other Entities:


IN WITNESS WHEREOF, Subscriber has caused this Subscription Agreement to be
executed as of the date indicated below.
 
$ _______________________________________      
$_________________________________
Total Purchase Price (Same as Principal Amount)      Principal Amount of
Debenture


_____________________________________________________________________________
Print or Type Name of Entity


______________________________________________________________________________
Address


____________________________________  ____________________________________
Taxpayer I.D. No. (if applicable)       Date



          By:        
Signature: Name:
   Title:
   
Print or Type Name and Indicate
Title or Position with Entity




          Signature (other authorized signatory)    
Print or Type Name and Indicate
Title or Position with Entity

 
All subscriptions from partnerships, corporations, trusts or limited liability
companies must be accompanied by resolutions of the appropriate corporate
authority (board of directors, trustee or managing partner or members, as
applicable) and trust documents evidencing the authorization and power to make
the subscription.


Wiring Instructions:
 

 
Bank Name:
Signature Bank
 
ABA #:
026013576
 
Tel Number
646-822-1361
 
Address
261 Madison Avenue, New York, New York 10016
 
Acct #:
1500836071  
Acct. Name:
Signature Bank as Escrow Agent for Acorn Factor, Inc.
 
Reference
 


 
S-2

--------------------------------------------------------------------------------


 
SUBSCRIPTION SIGNATURE PAGE AND ACCEPTANCE ACORN FACTOR, INC.


IN WIITNESS WHEREOF, the Company has caused this Subscription Agreement to be
executed, and the foregoing subscription accepted, as of the date indicated
below.
 

       
ACORN FACTOR, INC.
 
   
   
  By:    

--------------------------------------------------------------------------------

Name:   Title



Date: __________________________, 2007
 
S-3

--------------------------------------------------------------------------------




Annex A


Registration Rights


ACORN FACTORS, INC. (the “Company”) hereby grants to the Subscriber the
following registration rights.


1. Definitions.


Capitalized terms used herein without definition shall have the respective
meanings given such terms as set forth in the Subscription Agreement between
ACORN FACTOR, INC. and the subscriber signatory thereto (the “Subscription
Agreement”) or in the Company’s Confidential Private Placement Memorandum, dated
as of March 8, 2007 (as amended or supplemented, and together with all documents
and exhibits attached thereto, the “Memorandum”). As used herein, the following
terms shall have the following meanings:


Business Day: Any day other than a day on which banks are authorized or required
to be closed in the State of New York.


Commission: The United States Securities and Exchange Commission.


Common Stock: The Common Stock, par value $.01 per share, of the Company.


Debentures: The convertible Debentures to be purchased in the offering, such
shares to which the Debentures are convertible to be known as “Debenture
Shares.”


Exchange Act: The Securities Exchange Act of 1934, as amended, and the rules and
regulations of the Commission promulgated thereunder.


Holder or Holders: Any holder of the Registrable Securities.


Offering: means the private placement offering of securities by the Company as
described in the Memorandum.


Person: Any individual, corporation, partnership, joint venture, association,
joint stock company, trust, unincorporated organization or government or other
agency or political subdivision thereof.


Prospectus: The prospectus included in any Registration Statement (including,
without limitation, a prospectus that discloses information previously omitted
from a prospectus filed as part of an effective registration statement in
reliance upon Rule 430A promulgated under the Securities Act), as amended or
supplemented by any prospectus supplement, with respect to the terms of the
offering of any portion of the Registrable Securities covered by such
Registration Statement, and all other amendments and supplements to the
prospectus, including post-effective amendments, and all material incorporated
by reference or deemed to be incorporated by reference in such prospectus.
 
-1-

--------------------------------------------------------------------------------


 
Questionnaire: A questionnaire prepared by the Company, and included herewith,
which is to be completed by each Holder in order to provide the information
required by Sections 507 and 508 of Regulation S-K, as promulgated under the
Securities Act and the Exchange Act, for inclusion in a Registration Statement,
including the identification of all beneficial owners of Registrable Securities.


Registrable Securities: The Debenture Shares, the Warrant Shares, and the shares
underlying the Placement Agent Warrants, and any and all shares of Common Stock
issued as dividends with respect to the foregoing or issued or issuable upon any
stock split, until such time as (1) a Registration Statement covering such
Registrable Securities has been declared effective by the Commission or (2) such
Registrable Securities are saleable pursuant to Rule 144(k) (or any similar
provision then in force) under the Securities Act, without any restriction,
whichever is earlier.


Registration Statement: Any registration statement of the Company that covers
any of the Registrable Securities pursuant to the provisions of this Agreement,
including the Prospectus, amendments and supplements to such registration
statements, including post effective amendments, all exhibits, and all material
incorporated by reference or deemed to be incorporated by reference in such
registration statement.


Securities Act: The Securities Act of 1933, as amended, and the rules and
regulations of the Commission promulgated thereunder.


Warrants: The warrant to purchase Common Stock included in the Offering


Warrant Shares: The shares of Common Stock issuable upon exercise of the Warrant
Shares.


2. Registration Rights.


(a) Required Registration Within 30 days from the later of (i) the date of
filing of the Company’s Annual Report for the fiscal year ended December 31,
2006 (the “2006 Form 10-K”) or (ii) the final Closing of the Offering, the
Company shall prepare and file with the Commission a Registration Statement on
appropriate form as determined under the regulations of the Commission for the
purpose of registering for public resale: (i) the Debenture Shares and the
Warrant Shares issuable in connection with the Debentures and Warrants sold in
the Offering, and (ii) the shares underlying warrants issuable to the Placement
Agent in connection with the Offering. The Company shall use its best efforts to
ensure that such Registration Statement is declared effective within 120 days of
such date. In the event that the Registration Statement is not declared
effective by the Commission within the earlier of 120 days from (i) the due date
of the 2006 Form 10-K (as such date may have been extended pursuant to Rule
12b-25 promulgated under the 1934 Act) and (ii) the actual date of filing of the
2006 Form 10-K, or, thereafter, the Registration Statement does not stay
effective for 30 consecutive days for any reason during the two year period
commencing after its effectiveness, then Holder shall be entitled to liquidated
damages equal to one percent (1%) of the Holder’s original subscription price in
the Offering for each 30 day period, pro rated on a daily basis; provided,
however, that such damages shall not exceed 11.25% of such Holder’s original
subscription payment. The Company will agree to take all actions as are
necessary to keep the Registration Statement effective until the later of: (i)
the first anniversary of the first date on which no Warrants remain unexercised
or unexpired and no Debentures remain unconverted or unredeemed or (ii) the date
all Debenture Shares and Warrant Shares may be sold without any restrictions
under Rule 144 during any 90-day period in accordance with all rules and
regulations regarding sales of securities pursuant to Rule 144(k). The Company
shall bear all expenses of the Registration Statement, including fees and
expenses of counsel or other advisors to the investors in the Placement and the
Placement Agent, (which counsel fees shall be the sum of $15,000 and payable in
advance at the final closing of the Offering) as well as any filing fees payable
in connection with any required NASD filings by the Placement Agent.
 
-2-

--------------------------------------------------------------------------------


 
(b) Withdrawal. If a registration pursuant to this Section 2 involves an
underwritten public offering, any Holder requesting to be included in such
registration may elect, in writing prior to the effective date of the
registration statement filed in connection with such registration, not to
register the Holder’s securities in connection with such registration. The
foregoing provisions notwithstanding, the Company may withdraw any registration
statement referred to in this Section 2 without thereby incurring any liability
to the Holders.


(c) Holdback Agreements. If any registration of Registrable Securities shall be
in connection with an underwritten public offering, each Holder agrees, provided
that all other security holders of the Company whose securities are included in
the Registration Statement similarly agree, not to effect any public sale or
distribution, including any sale pursuant to Rule 144 under the Securities Act,
of any Registrable Securities, and not to effect any transfer, sale, assignment
or pledge of any securities of the Company beneficially owned by the Holder
during the thirty (30) days prior to, and continuing for the 180 days following
the effective date of such Registration Statement (except as part of such
registration).


(d) Exceptions. Notwithstanding the foregoing, the Company may delay the
registration of Registrable Securities pursuant to Section 2 hereof for the time
periods described in Section 2(e) hereof upon the occurrence of any of the
following:


(i) The Company shall have previously entered into an agreement or letter of
intent contemplating an underwritten public offering on a firm commitment basis
of Common Stock or securities convertible into or exchangeable for Common Stock
and the managing underwriter of such proposed public offering advises the
Company in writing that in its opinion such proposed underwritten offering would
be materially and adversely affected by a concurrent registered offering of
Registrable Securities (such opinion to state the reasons therefore);


(ii) The Company shall have entered into an agreement or letter of intent, which
has not expired or otherwise terminated, contemplating a material business
acquisition by the Company or its subsidiaries whether by way of merger,
consolidation, acquisition of assets, acquisition of securities or otherwise; or


(iii) The Company is in possession of material nonpublic information that the
Company would be required to disclose in the Registration Statement and that is
not, but for the registration, otherwise required to be disclosed at the time of
such registration, the disclosure of which, in its good faith judgment, would
have a material adverse effect on the business, operations, prospects or
competitive position of the Company.
 
(e)  Period of Delay. If an event described in clauses (i) through (iii) of
Section 2(d) shall occur, the Company may, by written notice to the Holders,
delay the filing of a Registration Statement with respect to the Registrable
Securities to be covered thereby for a period of time not exceeding 60 days.
 
-3-

--------------------------------------------------------------------------------


 
(f) Inclusion in Registration Statement. Each Holder agrees, by acquisition of
the Registrable Securities, that it shall not be entitled to be named as a
selling security holder in a Registration Statement or use the Prospectus for
offers and resales of Registrable Securities at any time, unless such Holder has
returned to the Company a completed and signed Questionnaire on or prior to at
least three (3) business days prior to the filing of the Registration Statement.
If a Holder of Registrable Securities returns a Questionnaire after the deadline
specified in the previous sentence, the Company shall use its best efforts to
take such actions as are required to name such Holder as a selling security
holder in the Registration Statement or any pre-effective or post-effective
amendment thereto and to include (to the extent not theretofore included) in the
Registration Statement the Registrable Securities identified in such late
Questionnaire, provided that the Company will take such action on or prior to
the 45th day following receipt of the applicable Questionnaire.


3. Registration Procedures.


In connection with the registration obligations of the Company pursuant to the
terms and conditions of this Agreement, the Company shall:


(a) prior to filing a Registration Statement or Prospectus or any amendments or
supplements thereto, including documents incorporated by reference after the
initial filing of the Registration Statement, the Company will furnish to the
Holders covered by such Registration Statement (the “Selling Holders”), Holders’
legal counsel and the underwriters, if any, draft copies of all such documents
proposed to be filed at least three (3) Business Days prior thereto, which
documents will be subject to the review of such Holders’ legal counsel and the
underwriters, if any. The Company will notify each Selling Holder of any stop
order issued or threatened by the Commission in connection therewith and take
all reasonable actions required to prevent the entry of such stop order or to
remove it if entered;


(b) as promptly as practicable prepare and file with the Commission such
amendments and post-effective amendments to the Registration Statement as may be
necessary to keep such Registration Statement effective for the period required
pursuant to Section 2; cause the Prospectus to be supplemented by any required
Prospectus supplement, and, as so supplemented, to be filed pursuant to Rule 424
under the Securities Act; and comply with the provisions of the Securities Act
applicable to it with respect to the disposition of all Registrable Securities
covered by such Registration Statement during the applicable period in
accordance with the intended methods of disposition by the Selling Holders set
forth in such Registration Statement or supplement to the Prospectus;


(c) as promptly as practicable furnish to any Selling Holder and the
underwriters, if any, without charge, such number or conformed copies of such
Registration Statement and any post-effective amendment thereto and such number
of copies of the Prospectus (including each preliminary Prospectus) and any
amendments or supplements thereto, and any documents incorporated by reference
therein, as such Selling Holder or underwriter may reasonably request in order
to facilitate the disposition of the Registrable Securities being sold by such
Selling Holder (it being understood that the Company consents to the use of the
Prospectus and any amendment or supplement thereto by each Selling Holder and
the underwriters, if any, in connection with the offering and sale of the
Registrable Securities covered by the Prospectus or any amendment or supplement
thereto);
 
-4-

--------------------------------------------------------------------------------


 
(d) on or prior to the date on which the Registration Statement is declared
effective, register or qualify such Registrable Securities under such other
securities or blue sky laws of such jurisdictions as any Selling Holder or
underwriter reasonably requests and do any and all other acts and things which
may be necessary or advisable to enable such Selling Holder to consummate the
disposition in such jurisdictions of such Registrable Securities owned by such
Selling Holder; keep each such registration or qualification (or exemption
therefrom) effective during the period which the Registration Statement is
required to be kept effective; and do any and all other acts or things
reasonably necessary or advisable to enable the disposition in such
jurisdictions of the Registrable Securities covered by the applicable
Registration Statement; provided that the Company shall not be required to (i)
qualify to do business as a foreign corporation or as a broker-dealer in any
jurisdiction where it is not then so qualified or (ii) take any action which
would subject it to general service of process or to taxation in any
jurisdiction where it is not then so subject;


(e) cause the Registrable Securities covered by such Registration Statement to
be registered with or approved by such other governmental agencies or
authorities as may be necessary by virtue of the business and operations of the
Company to enable the Selling Holders to consummate the disposition of such
Registrable Securities;


(f) as promptly as practicable notify each Selling Holder and any underwriter
and (if requested by any such Person) confirm such notice in writing, (i) when a
Prospectus or any Prospectus supplement or post-effective amendment has been
filed and, with respect to a Registration Statement or any post-effective
amendment, when the same has become effective, (ii) of the issuance by the
Commission of any stop order suspending the effectiveness of a Registration
Statement or the initiation or threatening of any proceedings for that purpose,
(iii) of the issuance by any state securities commission or other regulatory
authority of any order suspending the qualification or exemption from
qualification of any of the Registrable Securities under state securities or
blue sky laws or the initiation of any proceedings for that purpose and (iv) of
the happening of any event which makes any statement made in a Registration
Statement or related Prospectus or any document incorporated or deemed to be
incorporated by reference therein untrue or which requires the making of any
changes in such Registration Statement, Prospectus or documents so that they
will not contain any untrue statement of a material fact or omit to state any
material fact required to be stated therein or necessary to make the statements
therein not misleading; and, as promptly as practicable thereafter, prepare and
file with the Commission and furnish a supplement or amendment to such
Prospectus so that, as thereafter deliverable to the purchasers of such
Registrable Securities, such Prospectus will not contain any untrue statement of
a material fact or omit to state a material fact necessary to make the
statements therein, in light of the circumstances under which they were made,
not misleading;


(g) use its reasonable efforts to prevent the issuance of any order suspending
the effectiveness of a Registration Statement, and, if one is issued, to obtain
the withdrawal of any order suspending the effectiveness of a Registration
Statement at the earliest possible moment;
 
Each Selling Holder, upon receipt of any notice from the Company of the
happening of any event of the kind described in subsection (f) of this Section
3, shall forthwith discontinue disposition of the Registrable Securities until
such Selling Holder’s receipt of the copies of the supplemented or amended
Prospectus contemplated by subsection (f) of this Section 3 or until it is
advised in writing (the “Advice”) by the Company that the use of the Prospectus
may be resumed, and has received copies of any additional or supplemental
filings which are incorporated by reference in the Prospectus, and, if so
directed by the Company, such Selling Holder will, or will request the managing
underwriter or underwriters, if any, to, deliver to the Company (at the
Company’s expense) all copies, other than permanent file copies then in such
Selling Holder’s possession, of the Prospectus covering such Registrable
Securities current at the time of receipt of such notice.
 
-5-

--------------------------------------------------------------------------------


 
4. Registration Expenses.


(a) All expenses incident to the Company’s performance of, or compliance with,
the provisions hereof, including without limitation, (i) all Commission and
securities exchange or NASD registration and filing fees, (ii) fees and expenses
of compliance with securities or blue sky laws (including fees and disbursements
of counsel in connection with blue sky qualifications of the Registrable
Securities), (iii) printing expenses, messenger and delivery expenses, (iv)
internal expenses (including, without limitation, all salaries and expenses of
the Company’s officers and employees performing legal or accounting duties), (v)
fees and expenses incurred in connection with the listing of the securities to
be registered, if any, on each securities exchange on which similar securities
issued by the Company are then listed, (vi) fees and disbursements of counsel
for the Company and its independent certified public accountants (including the
expense of any special audit or “cold comfort” letters required by, or incident
to, such performance), (vii) Securities Act liability insurance (if the Company
elects to obtain such insurance), (viii) fees and expenses of any special
experts retained by the Company in connection with such registration, (ix) fees
and expenses of other persons retained by the Company in connection with each
registration hereunder and (xi) the fees of Placement agent’s counsel in the
amount of $15,000 to review, on behalf of the Placement Agent and the Holders
the Registration Statement and to make the necessary filings under Rule 2710 on
behalf of the Placement Agent; provided, however, the Company shall not be
responsible for any underwriting fees, discounts or commissions attributable to
the sale of Registrable Securities by the Holders). The foregoing expenses are
herein called “Registration Expenses.”


(b) The Company will pay all Registration Expenses in connection with the
Registration Statement filed pursuant to Section 2 except as otherwise set forth
therein. Other than as specifically provided for in Section 2(a) hereto, all
expenses to be borne by the Holders in connection with any Registration
Statement filed pursuant to Section 2 (including, without limitation, all
underwriting fees, discounts or commissions attributable to such sale of
Registrable Securities) shall be borne by the participating Holders pro rata in
relation to the number of Registrable Securities to be registered by each
Holder. In addition, the Company shall bear the costs and expenses of any
required legal opinion or transfer agent fees in connection with any transfer of
Registrable Securities pursuant to Rule 144.


5. Indemnification; Contribution.


(a) Indemnification by the Company. The Company agrees to indemnify and hold
harmless, to the full extent permitted by law, each Holder, its officers,
directors and each Person who controls such Holder (within the meaning of the
Securities Act), and any agent or investment adviser thereof, against all
losses, claims, damages, liabilities and expenses (including reasonable
attorneys’ fees and costs of investigation) arising out of or based upon any
untrue or alleged untrue statement of material fact contained in any
Registration Statement, any amendment or supplement thereto, any Prospectus or
preliminary Prospectus or any omission or alleged omission to state therein a
material fact required to be stated therein or necessary to make the statements
therein not misleading, except insofar as the same arise out of or are based
upon any such untrue statement or omission based upon information with respect
to such Holder furnished in writing to the Company by or on behalf of such
Holder expressly for use therein; provided that, in the event that the
Prospectus shall have been amended or supplemented and copies thereof as so
amended or supplemented, shall have been furnished to a Holder prior to the
confirmation of any sales of Registrable Securities, such indemnity with respect
to the Prospectus shall not inure to the benefit of such Holder if the Person
asserting such loss, claim, damage or liability and who purchased the
Registrable Securities from such holder did not, at or prior to the confirmation
of the sale of the Registrable Securities to such Person, receive a copy of the
Prospectus as so amended or supplemented and the untrue statement or omission of
a material fact contained in the Prospectus was corrected in the Prospectus as
so amended or supplemented.
 
-6-

--------------------------------------------------------------------------------


 
(b) Indemnification by Holders of Registrable Securities. In connection with any
Registration Statement in which a Holder is participating, each such Holder will
furnish to the Company in writing such information with respect to the name and
address of such Holder and such other information as may be reasonably required
for use in connection with any such Registration Statement or Prospectus and
agrees to indemnify, to the full extent permitted by law, the Company, its
directors and officers and each Person who controls the Company (within the
meaning of the Securities Act) against any losses, claims, damages, liabilities
and expenses resulting from any untrue statement of a material fact in the
Registration Statement or Prospectus or any amendment thereof or supplement
thereto or necessary to make the statements therein not misleading, to the
extent, but only to the extent, that such untrue or alleged untrue statement
relates to any information with respect to such Holder so furnished in writing
by such Holder specifically for inclusion in any Prospectus or Registration
Statement; provided, however, that such Holder shall not be liable in any such
case to the extent that prior to the filing of any such Registration Statement
or Prospectus or amendment thereof or supplement thereto, such Holder has
furnished in writing to the Company information expressly for use in such
Registration Statement or Prospectus or any amendment thereof or supplement
thereto which corrected or made not misleading information previously furnished
to the Company. In no event shall the liability of any Selling Holder hereunder
be greater in amount than the dollar amount of the proceeds received by such
Selling Holder upon the sale of the Registrable Securities giving rise to such
indemnification obligation.


(c) Conduct of Indemnification Proceedings. Any Person entitled to
indemnification hereunder agrees to give prompt written notice to the
indemnifying party after the receipt by such Person of any written notice of the
commencement of any action, suit, proceeding or investigation or threat thereof
made in writing for which such Person will claim indemnification or contribution
pursuant to the provisions hereof and, unless in the judgment of counsel of such
indemnified party a conflict of interest may exist between such indemnified
party and the indemnifying party with respect to such claim, permit the
indemnifying party to assume the defense of such claim. Whether or not such
defense is assumed by the indemnifying party, the indemnifying party will not be
subject to any liability for any settlement made without its consent (but such
consent will not be unreasonably withheld). No indemnifying party will consent
to entry of any judgment or enter into any settlement which does not include as
an unconditional term thereof the giving by the claimant or plaintiff to such
indemnified party of a release from all liability in respect of such claim or
litigation. If the indemnifying party is not entitled to, or elects not to,
assume the defense of a claim, it will not be obligated to pay the fees and
expenses of more than one counsel (plus such local counsel, if any, as may be
reasonably required in other jurisdictions) with respect to such claim, unless
in the judgment of any indemnified party a conflict of interest may exist
between such indemnified party and any other of such indemnified parties with
respect to such claim, in which event the indemnifying party shall be obligated
to pay the fees and expenses of such additional counsel or counsels. For the
purposes of this Section 5(c), the term “conflict of interest” shall mean that
there are one or more legal defenses available to the indemnified party that are
different from or additional to those available to the indemnifying party or
such other indemnified parties, as applicable, which different or additional
defenses make joint representation inappropriate.
 
-7-

--------------------------------------------------------------------------------


 
(d) Contribution. If the indemnification from the indemnifying party provided
for in this Section 5 is unavailable to an indemnified party hereunder in
respect of any losses, claims, damages, liabilities or expenses referred to
therein, then the indemnifying party, in lieu of indemnifying such indemnified
party, shall contribute to the amount paid or payable by such indemnified party
as a result of such losses, claims, damages, liabilities or expenses in such
proportion as is appropriate to reflect the relative fault of the indemnifying
party and indemnified parties in connection with the actions which resulted in
such losses, claims, damages, liabilities or expenses, as well as any other
relevant equitable considerations. The relative fault of such indemnifying party
and indemnified parties shall be determined by reference to, among other things,
whether any action in question, including any untrue or alleged untrue statement
of a material fact, has been made by, or relates to information supplied by,
such indemnifying party or indemnified parties, and the parties intent,
knowledge, access to information and opportunity to correct or prevent such
action. The amount paid or payable by a party as a result of the losses, claims,
damages, liabilities and expenses referred to above shall be deemed to include,
subject to the limitations set forth in Section 5(c), any reasonable legal or
other fees or expenses reasonably incurred by such party in connection with any
investigation or proceeding. No Person guilty of fraudulent misrepresentation
(within the meaning of Section 11(f) of the Securities Act) shall be entitled to
contribution from any person who was not guilty of such fraudulent
misrepresentation.


(e) If indemnification is available under this Section 5, the indemnifying
parties shall indemnity each indemnified party to the full extent provided in
Sections 5(a) and (b) without regard to the relative fault of said indemnifying
party or indemnified party or any other equitable consideration provided for in
this Section 5.


6. Transfer of Rights.


The rights to cause the Company to register Registrable Securities granted
pursuant to the provisions hereof may be transferred or assigned by any Holder
to a transferee or assignee; provided; however, that the transferee or assignee
of such rights assumes the obligations of such transferor or assignor, as the
case may be, hereunder.


7. Amendment


Except as otherwise provided herein, the provisions hereof may not be amended,
modified or supplemented, and waivers or consents to departures from the
provisions hereof may not be given unless the Company has obtained the written
consent of Holders of at least a majority of the aggregate number of the
Registrable Securities then outstanding.


-8-

--------------------------------------------------------------------------------

